UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-4389


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIAM HUMBERTO GRANADOS, a/k/a William Humberto Rios
Granados,  a/k/a   William  Humberto   Rios-Granados,  a/k/a
William Humbeto Rios, a/k/a Williams Humberto Rios, a/k/a
William Rios Granados, a/k/a Marcial Rios Cruz, a/k/a Marcel
Rios Cruz,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:13-cr-00455-CCE-1)


Submitted:   November 18, 2014             Decided:   December 1, 2014


Before AGEE and    FLOYD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, Mireille P. Clough,
Assistant   Federal   Public   Defender,  Winston-Salem,  North
Carolina, for Appellant.   Ripley Rand, United States Attorney,
Lisa B. Boggs, Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           William      Humberto      Granados       appeals     the     within-

Guidelines sentence imposed by the district court after he pled

guilty to illegally reentering in the United States after being

removed subsequent to a conviction for an aggravated felony, in

violation of 8 U.S.C. § 1326(a), (b)(2) (2012).                  On appeal, he

contends his sentence is substantively unreasonable.               We affirm.

           We review a criminal sentence for reasonableness using

“a deferential abuse-of-discretion standard.”                   Gall v. United

States, 552 U.S. 28, 41 (2007).               Because Granados asserts no

procedural     error,    we    consider       whether     the     sentence    is

substantively reasonable, “tak[ing] into account the totality of

the   circumstances”    and   giving    due    deference    to    the   district

court’s decision.       Id.   We presume that a sentence “within or

below a properly calculated Guidelines range is [substantively]

reasonable.”    United States v. Louthian, 756 F.3d 295, 306 (4th

Cir. 2014), cert. denied, No. 14-336, 2014 WL 4717386 (U.S. Oct.

20, 2014).     Granados bears the burden to rebut this presumption

“by showing that the sentence is unreasonable in light of the 18

U.S.C. § 3553(a) [(2012)] factors.”           Id.

           Here, the district court reasonably determined that a

sentence of seventy months, at the low end of the Guidelines

range,   was   appropriate    based    on   its     thorough,    individualized

assessment of Granados’ case in light of his arguments and the

                                       3
§ 3553(a) factors.      Based on a totality of the circumstances, we

conclude that the district court did not abuse its discretion in

imposing the chosen sentence.

           Accordingly, we affirm the district court’s judgment.

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                     4